On November 14,1997, the defendant was sentenced to life in the Montana State Prison, plus ten (10) years for the use of a firearm - to run consecutively to the life sentence.
On June 17, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and represented by Kevin Peterson. The state was represented by Joe Coble.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the August, 1999, meeting, giving the defendant the opportunity to file an appeal if he so desires.
Done in open Court this 17th day of June, 1999.
DATED this 15th day of July, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson